Citation Nr: 0736994	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 






INTRODUCTION

The veteran had active service from April 1981 until March 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.  


FINDING OF FACT

Competent medical evidence does not reveal a current hearing 
loss disability for VA purposes. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The U.S. Court of Appeals for the Federal Circuit has 
recently ruled that any error in VCAA notice is presumed 
prejudicial.  While the claimant bears the burden of showing 
the error, VA is then responsible for rebutting the 
presumption by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, a July 2003 letter from the AOJ to the 
appellant partially satisfied VA's duty to notify.  The 
letter informed him of what evidence was necessary to 
establish entitlement to the benefit he claimed.  The veteran 
was advised of his and VA's respective duties for obtaining 
evidence.  He was told what VA had done to help his claim and 
what he could do to assist.  He was requested to submit any 
pertinent evidence in his possession to VA.  Notably, the 
veteran was not informed that a disability rating and 
effective date would be assigned in the event he was awarded 
the benefit sought.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473; Mayfield v. Nicholson, 444 F.3d 1328.  
However, as service connection is denied in this case, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these two elements does 
not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder.  The Board notes that in an August 2003 statement in 
support of the claim, the veteran himself relays that he has 
"no additional information" in connection with his claim.  
The Board has carefully reviewed such statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection. 

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the veteran was afforded a VA audiological 
examination in accordance with VA's duty to assist, but 
contends that the examination should carry no probative 
weight.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  
The veteran questions the validity of his audiological 
examination results on the basis of four complaints: 1) small 
tubes were inserted into the veteran's ears prior to the 
examination; 2) he does not believe the results were 
computerized; 3) the veteran did not receive a copy of the 
audiometric exam printout; and 4) he does not recall 
participating in a speech discrimination exam.  Assuming the 
accuracy of the veteran's statements, the results of the 
audiological examination are nonetheless legitimate.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and include both a controlled 
speech discrimination test and a pure one audiometry test in 
a sound isolated booth.  The record reflects that these 
requirements have been met.  The Board therefore finds that 
the examination to be adequate for rating purposes and afford 
the results the appropriate probative weight.  See 38 C.F.R. 
§ 4.2.  The Board is thus of the opinion that no reasonable 
possibility exists that an additional examination would aid 
the veteran in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A.  Additionally, the results of the August 2003 VA 
audiological examination do not reveal a hearing loss 
disability for VA purposes.  Therefore, the Board finds that 
an additional VA audiological examination is  not necessary.  
See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

The veteran contends that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection, the veteran must provide evidence of a 
current hearing loss disability, an in-service injury or 
disease, and a nexus between the current hearing loss 
disability and the in-service injury or disease.  The 
veteran's service records establish that the veteran had 
numerous military occupational specialties, including that of 
construction equipment repairman and combat engineer.  As 
such, acoustic trauma due to noise exposure is conceded as 
such is consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a) (West 2002).  Hence, the second 
element of service connection has been met. 

With regard to current disability, however, the record does 
not reflect that the veteran has a current hearing loss 
disability for VA purposes.  See C.F.R. § 3.385.  Upon the 
filing of this claim, the veteran was afforded an 
audiological examination by a VA audiologist.  This 
examination, conducted in August 2003, found that pure tone 
thresholds in the veteran's right ear are 10, 15, 25, 20, and 
25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
reported speech recognition score was 100 percent for the 
right ear.  In the left ear, the tests showed pure tone 
thresholds of 10, 10, 25, 25, and 30 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  The speech recognition score was 
100 percent for the left ear. The results of this examination 
show that the veteran is not exhibiting a disability within 
the meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. § 3.385.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that there has been no demonstration of record by 
competent clinical evidence that the veteran has current 
hearing loss disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer, 3 Vet.App. at 225.  The veteran 
contends that he has a current hearing loss disability 
related to service.  The veteran's opinion lacks probative 
value, however, as he is a lay person without medical 
expertise.  Espiritu, 2 Vet. App. at 494-95.  The evidence of 
the record, therefore, is of greater probative value than the 
veteran's statements in support of his claim.  As the 
evidence of record establishes that the veteran does not have 
a current hearing loss disability for VA purposes, the Board 
finds that the preponderance of the evidence in this case 
falls against the claimant, making the benefit of the doubt 
rule inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


